Title: To George Washington from Jonathan Boucher, 19 April 1771
From: Boucher, Jonathan
To: Washington, George



Dear Sir
Annapolis 19th Apl 1771

I feel much Heart-felt Satisfaction in having it in my Power to inform You that Mr Custis is now out of all Danger of the Small-Pox, in Dr Stephenson’s own Phrase, He cannot now die if He would. I have been with Him all this Week, & shou’d not yet have left Him, but that I knew You wou’d wish & expect an Acc’t—& I cou’d only give one, by coming down hither, to catch the Post that sets out this Ev’ning. yesterday when He left Baltimore, no Pocks had appear’d; & I was unwilling to write, till I cou’d have something more certain to say. This Morning, I found three, & about five Hours ago, when we parted, I could but count Eight, which I believe will be his whole Number. His Fevers began on

Monday, & were sometimes pretty high; yet never so much so as to confine Him above now & then an Hour or so to his Bed. In short, I think I have now seen better Authority then ever to say, that the small Pox, in this artificial Manner, is really nothing: its Virulence is so abated & subdued, that I now no longer wonder to find Men think so little about it as They do in Baltimore. And to Me, the whole Secret seems to lie in keeping Them cool: Custis, I believe, has not been within five yards of a Fire, since He went to Baltimore. I shd wrong Him not to add, that He has been exceedingly manageable, & always in Spirits; much more so than his Countryman Savage. The Doctor bestows many Encomiums on Him: I believe He wou’d hardly have had one Pustule, had not the Doctor, at my Request (for I thought, tho’ in Point of real Usefulness, it seems it was a matter of no kind of Consequence, his Mamma wou’d chuse He shou’d have Some) given Him Somethg warm to provoke Them out[.] Joe, I fancy, will hardly have one; unless the same Means try’d this Morning may bring Them out: it is, however, quite sufficient that the Arm is enflamed, & that He has had the Fevers. Jack’s, as I remember, are one on his Neck, another by his Ear, one on his Breast, two on one Arm & one on Another, & two on one Leg; not one on his Face. Ere I left Him, his Fever was quite gone, and I never in my Life saw Him better: so that I cannot but congratulate You & Mrs Washington on this dreaded affair’s being so easily & happily over.
He is not to be down till the Monday Sennight, which, I guess, will be about the Time of your setting out on your Trip downwards.
Dr Stephenson desir’d Me to apologize for his not writing to You, as being very busy, & not having any Thing very particular to communicate. His general Price is two Pistoles, & 25/ a Week for Board. I shall have Occasion, next Week, to write more fully on this & other matters: at present, being a good deal fatigued & a little unwell, I beg Leave only to add, that I am, with great Truth, Yr very faithful Frd & Servt

Jonan Boucher


P.S. Wheat, in yonder busy Town I have just left, I think is 6/. some Days ago, ’twas 6/3; & Flour 16/. You know they have 112 lb. to the Cwt.

